                                                                         cueRx's oFfqcE u.s.nlsm ceur
                                                                                   ATDANVILLE,VA
                                                                                       FILED

                      IN TH E U NITED STATES D ISTR ICT C O U RT                   MAï,2a1''2212
                                                                                         .
                                                                                                 .
                     FO R TH E W ESTERN D ISTR ICT O F VIR G INIA             JUL            .         nlFRK
                                 R O AN O K E D IV ISIO N                    BY:
                                                                                   D P           CLE
CH RISTO PH ER M .G M N ES,

              Plaintiff,                           CA SE N O .7:19CV 00248

V.                                                 M EM OM ND U M O PIN IO N

M ARY C.SM ITH ,M .D.,DIRECTOR                     By: H on.Jackson L.K isçr
                                                       Senior U nited StatesD istrictJudge
              D efendant.


       PlaintiffCluistopherM .Gaines,a Virginia inmate proceeding pro K ,has filed this civil

rights action,ptlrsuantto 42 U.S.C.j 1983,againstthe director of W estern State Hospital
(ç&W SH'').Afterreview ofGaines'submissions,1concludethathiscomplaintmustbesummarily
dism issed.

       Gainesallegesthatwhilehe wasaW SH patient,he ltswallowed plasticthatwasmixed in

ghis)scrnmbled eggsand itcaused internalbleeding.''(Compl.4 EECF No.1q.)During another
meal,he was served tçoutdated,rotlen eggs''that m ade him tssick,to the pointof prolonged

vomiting.''(Id.)Someoneallegedlyprovidedhim withblood-contnminatedlinensthatalsocaused
him tobecometiphysicallysick.''(Id.)Gainesélsofeltçsdiscriminatedagainst''atW SH;healleges
thathe(twasneverallowed anyoftheprivledgesgsicjprovidedto otherindividuals,''becausehe
hadfiled complaintstothedirector.(Id.)Gainesisnow conûned attheNorthwestern Regional
A dultD etention Centerin W inchester,V irginia.

       Inhisj1983complaint,GainessuestheW SH director,MaryC.Smith,M .D.Hecontends
thatSmithhasadutyto m anageherstaffand overseethecareofeach patientandthatsheand her

subordinates failed to follow W SH policy when no one responded to Gaines'com plaints or
provided him with an advocate regarding hiscomplaints.Asreliefin thislawsuit,Gaines seeks

m onetav dam ages.l

       Thecourtisrequiredtodismissanyactionorclaim filedbyaprisonerproceedingLqforma
pauperisifitdeterminesthe action orclaim is frivolous,m alicious,orfails to state a claim on

whichreliefmaybegranted.See28U.S.C.j1915A(b)(1).Tostateacauseofactionkmderj1983,
aplaintiffmustestablishthathehasbeen deprivedofrightsguaranteedby theConstitution orlaws

oftheUnited Statesand thatthisdeprivation resulted from conductcomm itted by aperson acting

undercolorofstatelaw.W estv.Atkins,487U.S.42(1988).
       First,Gaines doesnothave a constitutionalrightforW SH officialsto follow hospitalor

stateregulations.Violationsofstate 1aw by state offcialsdo notprovidebasisforconstitutional

claimsunderj1983.W ellerv.Dep'
                             tofSocialServices,901F.2d387,392 (4thCir.1990).Thus,
Imustsummarily dismisshis j1983 claimsagainstSmith formerely failing to respond to his
complaints,providehim an advocate,orotherwisefollow W SH policies.

       Second,Gainesdoesnotclaim thatSmithherselfplacedplasticln hisfood orservedhim
rotten eggsthatcaused him to becom e ill,orthatshe knew such thingshad happened atW SH

beforeGaines'incidents,butfailedto addresstheproblem .Rather,Gainesseekstoim poseliability

on thisdefendantm erely based on hersupervisory role atW SH.Such a claim isnotactionable

tmderj 1983.Gtgléiability willonly 1iewhereitisaffirmatively shown thattheofficialcharged
actedpersonally inthedeprivation oftheplaintiftllsqrights(becausetqhedoctrineofrespondeat
superiorhasnoapplication''underj 1983.Vilmedgev.Gibbs,550F.2d926,928(4thCir.1977)
(citationsomitted).BecauseGainesdoesnotallegefactsindicatingthatSmithactedpersonallyin
anywaythatdeprivedhim ofconstitutionallyprotectedrights,hestatesno j1983 claim against

       1 Gainesalso seeksto have Sm ith removed from herposition asW SH director,afonu ofreliefnot
availableunderj 1983.
                                               2
thisdefendant.Therefore,thecourtwillsummarilydismissthisactionwithoutprejudice,pursuant
toj 1915A(b)(1).
       Forthestatedreasons,IconcludethatGaines'j1983actionmustbesllmmarilydismissed
withoutprejudice forfaillzre to state a claim upon which reliefcould be granted.28 U.S.C.
j1915A(b)(1).An appropriate orderwillenterherewith.Dismissalwithoutprejudice leaves
Gainesfreetorefileoneormoreofhisclaimsinanew andseparatecivilaction providedthathe
can correctthe defcienciesdescribed in thisOpinion.

       TheClerkisdirected to send copiesofthism em orandtlm opinion andaccompanying order

to plaintiff.

       Ex -
          l-lltE o thi   l- dayof-May 2019.
                                       ,




                                            %          .
                                           SE 1OR U N ITED STA TES D ISTRICT JU D GE
